        Case 4:20-cv-00095-DLC Document 9-1 Filed 10/14/20 Page 1 of 3



PONDERA COUNTY AGREEMENT TO PROVIDE SATELLITE ELECTION OFFICES
 AND BALLOT DROP BOX ON THE BLACKFEET RESERVATION FOR THE 2020
                      GENERAL ELECTION

  1. Pondera County agrees to provide the following services on the Blackfeet reservation:


         a. Satellite Election Office, Monday, October 19, 2020 from 9-3 PM
         b. Satellite Election Office, Thursday, October 29, 2020 from 9-3PM
         c. Drop Box, Tuesday, November 3 from 9-5PM
  2. The satellite election office and Ballot Drop Box will be at the Heart Butte High School.
  3. The School is large enough to accommodate at least two county election staff and at least
     one voter at a time, as well as the equipment the county deems necessary for issuing
     absentee ballots.
  4. The School is equipped with adequate security features including a door that can be
     securely locked each evening and accessed only by the election administrator or
     designee( s).
  5. The School has telephone coverage and the Blackfeet Tribe will provide a phone that can
     be used to make long distance calls to the Conrad Election office. The Blackfeet Nation
     will cover the costs of those calls, but note that Blackfeet Nation is doing so to facilitate
     the satellite office and be neighborly and should not be required to cover these costs.
  6. The school has secure wired internet connection that is consistent with the MT Votes
     Security and Access Plan.
  7. The school is able to accommodate people with disabilities per ARM 44.3.104.
 8. Pondera County will send one or two election staff, fully equipped to provide in-person
    absentee (if the election is moved fully to vote by mail, then the office will be able to print
    a new copy of any undelivered or misplaced ballot) and late registration services for both
    days.
 9. Election staff will be wearing masks at all times and will observe proper social distancing.
    The Blackfeet Nation will provide signage indicating the need for proper social distancing
    and require masks for all who enter to utilize the satellite election services.
 10. The election services (such as equipment, cost of printing replacement ballots, etc), aside
     from the operation and allowance of the use of the building, will be fully funded by Pondera
     County.
 11. The Blackfeet Nation also notes that it is the responsibility of the county, of which the
     Blackfeet Nation tribal members are citizens, to provide and pay for election services. The
     Blackfeet Nation, in order to accommodate these elections, is providing the building
     (which has the requisite requirement such as locks and space) free of charge and is
     providing internet and telephone services free of charge. If there are additional costs, the
     Blackfeet Nation requests an itemized list of such costs and does not agree to a blanket
     coverage of all unknown costs.
         Case 4:20-cv-00095-DLC Document 9-1 Filed 10/14/20 Page 2 of 3



   12. County election notices will be updated to reflect the date and times of satellite voting
       offices and the Election Day drop box in Heart Butte.


 PONDERA COUNTY                                 BLACKFEET NATION

--�4�
    /:tJ10
 Name:     "ficw1-,1 A',                        Timothy Davis
 Title: {'62 Md'; 111,u, c,                     Chaimian, Blackfeet Nation

 Date:   /0 �   It/: -,7-0,?0                   Date: --------------
Case 4:20-cv-00095-DLC Document 9-1 Filed 10/14/20 Page 3 of 3
